Citation Nr: 1015612	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dental condition, 
claimed as jaw malalignment.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to December 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, inter alia, 
denied the Veteran's petition to reopen his claims for 
service connection for hearing loss and dental problems, 
after finding that new and material evidence has not been 
submitted since a prior May 2005 Board decision that had also 
denied the claims.  

The RO mistakenly certified a claim of whether there was 
clear and unmistakable (CUE) error in the December 1996 
rating decision for denying service connection for 
malalignment of the jaw.  The Veteran initiated an appeal by 
submitting a timely notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in August 2007.  The 
Veteran, however, did not perfect his appeal by submitting a 
substantive appeal in response to the SOC, but rather 
submitted a letter expressing his intent not to appeal that 
decision.  The RO incorrectly issued a supplemental SOC in 
May 2008 in which it addressed the CUE claim.  However, since 
the Veteran did not appeal this issue, it is not before the 
Board.  38 C.F.R. § 20.200 (2009).  

In March 2009, the Board issued a decision in which it denied 
the Veteran's petition to reopen his claim for service 
connection for bilateral hearing loss on the basis of new and 
material evidence.  The Board, however, reopened the claim 
for service connection for a dental condition, claimed as jaw 
malalignment, on the basis of new and material evidence, but 
ultimately denied the claim on the underlying merits.  

The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a July 2009 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.  In doing so, it appears that 
the Court upheld the Board's decision to reopen the claim for 
service connection for a dental condition, claimed as jaw 
malalignment, but vacated that part of the Board's decision 
which denied the claim on the merits.  Thus, the Board will 
deem that claim reopened.

In this decision, because there is new and material evidence, 
the Board is granting the Veteran's petition to reopen his 
claim for service connection for a bilateral hearing loss.  
However, this claim must be further developed before 
adjudicating it on its underlying merits.  Additional 
evidentiary development is also required for the remaining 
claim for service connection for a dental condition, claimed 
as jaw malalignment.  Therefore, the Board is remanding both 
claims to the RO.


FINDINGS OF FACT

1.  A May 2005 Board decision denied service connection for 
hearing loss on the basis that there was no evidence of any 
hearing loss in service, during the one-year presumptive 
period after service, or for many years after his separation 
from active duty, and no competent medical evidence linking 
his hearing loss disability to service.  

2.  Since the May 2005 rating decision, the Veteran has 
submitted lay statements from his wife and several other 
people who have indicated that they first noticed the 
Veteran's hearing loss either in service or shortly after his 
discharge. 


CONCLUSIONS OF LAW

1.  The May 2005 Board decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence sufficient to reopen the claim 
for service connection for hearing loss has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for 
bilateral hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for 
hearing loss since a prior May 2005 Board decision also 
denied that claim.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 
(Fed. Cir. 1996).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be warranted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R.    §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to the element of a current disability, before 
service connection may be granted for hearing loss, the loss 
must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The Veteran need not, however, have had this level of hearing 
loss in service, only currently; and service connection is 
possible if the current hearing loss disability can be 
adequately linked to service.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  That is to say, service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the Board issued a May 2005 decision which 
granted the Veteran's petition to reopen his claim for 
service connection for bilateral hearing loss, which had been 
denied by the RO in an unappealed December 1996 rating 
decision.  After reopening the claim, however, the Board 
denied the claim on the underlying merits.  The evidence 
before the Board in May 2005 included (i) the Veteran's lay 
statements that he had damaged his hearing during a severe 
storm aboard the USNS Henry Gibbons in December 1951; (ii) 
the service treatment records which showed normal whispered 
voice testing (15/15) bilaterally at his December 1954 
separation examination; (iii) and private audiological 
evaluation reports dated in September 1979 and October 1986, 
which confirmed a bilateral hearing loss disability according 
to VA standards.  (i.e., 38 C.F.R. § 3.385).  The Board 
therefore denied the claim on the basis that there was no 
evidence of hearing loss in service, or during the one-year 
presumptive period after service, and no continuity of 
symptomatology between his discharge from service in 1954 and 
the 1979 private audiological evaluation.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

The Veteran is now attempting to reopen his claim for service 
connection for bilateral hearing loss.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  Therefore, the Board must determine 
whether new and material evidence has been submitted since 
the May 2005 Board decision.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (indicating the evidence to be considered in 
making this new and material determination is that added to 
the record since the last final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Since the May 2005 Board decision, the Veteran submitted a 
February 2010 letter from R.Y., M.D., which states that the 
Veteran's sensorineural hearing loss is a continuation of his 
hearing loss symptoms he experienced since his discharge from 
service, and that they predate his work in a muffler plant.  
Since this opinion was not of record at the time of the final 
May 2005 Board decision, and suggest the Veteran's hearing 
loss may have had its onset in service, it is both new and 
material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.); Justus v. Principi, 
3 Vet. App. 510 (1992) (indicating this additional evidence 
is presumed credible for the limited purpose of determining 
whether it is new and material; the probative value of this 
opinion is not determined until readjudicating the claim on 
the underlying merits).  

The Veteran has also submitted lay statements suggesting 
continuity of symptomatology of hearing loss since service.  
In a February 2006 letter, the Veteran's wife stated that she 
first started dating the Veteran in high school, and that she 
first noticed that he seemed to have difficulty hearing in 
June 1953 while on leave.  In an April 2006 letter, W.L., Jr. 
indicated that he first met the Veteran in early 1955, as a 
customer in his hardware store, and that he quickly learned 
that he "needed to talk loud to him."  Mr. W.L. stated that 
"everybody, but him [the Veteran], knew he had a hearing 
problem."  

Since these lay statements were not of record at the time of 
the final May 2005 Board decision, and suggest the Veteran's 
hearing loss may have had its onset in service, they are both 
new and material.  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (holding that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself, but the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  

Inasmuch as there is new and material evidence, the claim for 
service connection for hearing loss is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate this claim will be ultimately granted.



ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, subject to the further 
development of this claim on remand.




REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claims for service 
connection for bilateral hearing loss, as well as a dental 
condition, claimed as jaw malalignment.  

A.  Bilateral Hearing Loss

As already discussed, the Veteran claims that he damaged his 
hearing during a severe storm aboard the USNS Henry Gibbons 
in December 1951.  However, his service treatment records do 
not establish that he had a hearing loss disability in 
service.  Of particular relevance, his separation examination 
noted that a whispered voice test was 15/15 bilaterally.  
Nevertheless, the absence of evidence of a hearing loss 
disability in service is not fatal to the Veteran's claim.  
See Ledford, 3 Vet. App. at 89.  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley, 5 Vet. App. 
at 159.

The record shows that a bilateral hearing loss disability 
according to VA standards was first noted in September 1979.  
See 38 C.F.R. § 3.385.  But there is insufficient medical 
evidence in the claims file linking the Veteran's hearing 
loss disability to his military service.  The only nexus 
evidence is Dr. S.T.'s February 2010 opinion.  The problem 
with his opinion, however, is that Dr. S.T. offered only a 
conclusion with no supporting rationale.  In Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008), the Court held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight.  Thus, Dr. S.T.'s opinion is not 
sufficient to grant the claim.  Nevertheless, his opinion is 
sufficient to trigger the duty to assist by affording the 
Veteran a VA examination to determine whether his hearing 
loss disability is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

B.  Dental Condition, Claimed as Jaw Malalignment

As noted in the joint motion, a remand is required to 
determine whether the Veteran's jaw disability could be the 
result of a degenerative disease process which began in 
service.  

The January 1951 entrance examination reports notes that the 
Veteran had restorable carious teeth and that he was missing 
teeth number 4, 6, and 7, on the left.  There was no finding 
of occlusion.  Under "remarks and disqualifying dental 
defects," the Veteran was assigned class IV.  A subsequent 
January 1951 dental survey indicates that the Veteran had a 
normal occlusion and periodontoclasia with a slight calculus.  
The record reflects that the Veteran was missing teeth 
numbers 6, 8, and 13 on the right and 3, 5, and 7 on the 
left, and that he had nonrestorable carious teeth at numbers 
13 and 14 on the left.  The Veteran was noted to be Class I. 

In March 1951, the Veteran had a severe malocclusion and a 
heavy calculus, with missing teeth involving 5, 6, and 7 on 
the right and numbers 4, 6, 8, and 16 on the left.  Class 1E 
was assigned.  The record also reports the dates and nature 
of treatments and operations in 1951, with no notation of any 
dental extraction or treatment for trauma.  The record notes 
that the Veteran had "pitis," which is presumably pulpitis, 
of right teeth numbers 1, 2, 3, and 13, and left teeth 
numbers 1, 2, 12, 13, and 14. 

Dental records dated in August 1951 indicate that the Veteran 
was missing teeth numbers 1, 2, 3, 6, 8, 12, 13, 14, 15, and 
16 on the right, and teeth numbers 1, 2, 3, 5, 7, 12, 13, 14, 
15, and 16 on the left.  The Veteran was again noted to have 
a slight calculus and was assigned class 1E and class III.  
The record reports no findings related to occlusion.  A 
September 1951 dental health record indicates that the 
Veteran was provided a gold cast lingual bar with occlusional 
rests on teeth numbers 2 and 4; clasps on teeth numbers 4, 5, 
12, and 14; and acrylic facing replacing teeth numbers 6, 7, 
8, 9, 10, and 11 on the mandible.  On the maxilla, he was 
provided a gold lingual bar, a clasp around teeth numbers 22 
and 27, and an acrylic saddles replacing teeth numbers 18, 
19, 20, 21, 28, 29, 30, and 31.  No occlusional abnormality 
was noted.  

A December 1954 dental health record indicates that the 
Veteran had a serviceable denture across teeth numbers 6 to 
12, 28 to 31, and 17 to 21.  No occlusional abnormality was 
noted.  On his separation examination, the Veteran denied 
having severe tooth trouble, though the record does note that 
he was a class 3A and a type 3.

In April 2006, a private dentist submitted a statement that 
the Veteran had a complete edentulous maxillary arch and 
edentulous bilateral posterior arches with only teeth numbers 
22 to 27 remaining.  It was also noted that he wore a 
complete maxillary denture and a mandibular partial denture.  
The dentist noted that the posterior maxillary ridges had 
collapsed, and the premaxilla had suffered extensive 
resorption from trauma from opposing natural dentition.  The 
dentist reported that he had interpreted the January 1951 
report as showing no occlusion, and the March 1951 notation 
as showing severe malocclusion.  Based on this evidence, the 
dentist concluded that the malocclusion began in service, 
commenting that the evidence supported the Veteran's history 
of malocclusion from an in-service tooth extraction.

An August 2006 VA examination report notes the Veteran's 
history of his jaw not lining up correctly when closed, as 
well as a popping in the left temporomandibular joint with 
occasional soreness.  The examiner noted that normal 
occlusion was noted in January 1951, and that severe 
malocclusion was noted in March 1951.  He also noted that the 
Veteran had teeth extracted in that period of time and that 
the discharge examination indicates that the extracted teeth 
were replaced with cast gold removable partial denture.  
Examination indicated that the Veteran had mandibular teeth 
numbers 22 to 27, and that he wore a maxillary complete 
denture opposing a removal partial denture.  The examiner 
noted that the Veteran had maxillary teeth numbers 2, 4, 5, 
13, and 15 at discharge, which had been extracted after 
discharge.  The examiner observed that both prostheses were 
worn severely on the left occlusal surfaces.  On opening, and 
without the prothesis placed in the mouth, there was a 
significant deviation to the left without pain.  The examiner 
stated that the Veteran's bone loss and areas of missing 
teeth were consistent with moderate alveolar resorption 
secondary to extraction of teeth approximately 50 years 
earlier.

In the examiner's opinion, the Veteran's problems were 
consistent with the expected findings in a person who is 
edentulous or had many missing teeth for over 50 years; the 
findings were commonly seen in association with a loss of 
vertical dimension of occlusion.  He noted that the dental 
records in the claims file appeared incomplete, as there was 
no note indicating why the teeth were extracted and no 
surgical note at the time of extraction.  Thus, the examiner 
could only speculate that there was no trauma at the time of 
the surgery.  The examiner reiterated that the dental records 
indicated a normal occlusal relationship in January 1951 and 
a severe malocclusion in March 1951.  He stated that 
"excluding trauma during this period," this was likely due to 
an incomplete exam or inconsistency among examiners, and he 
noted that there was no comment as to the nature of the 
malocclusion.  He then opined that the Veteran' problems were 
consistent with the likely findings in a person who had been 
missing most of his teeth for approximately 50 years, and 
that he could only speculate that any malocclusion was not 
the result of extraction of the teeth.

In light of these findings, the Board finds that the Veteran 
should be reexamined to determine whether he currently 
suffers from some kind of degenerative disease of the jaw 
that was caused or worsened by teeth which were removed while 
on active duty.  The medical opinions outlined above state 
that the Veteran's jaw disability is related to living 
without teeth for many years, some of which were extracted 
while on active duty.  Thus, further medical comment is 
needed to properly adjudicate this claim.  See McLendon, 20 
Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also Daye v. Nicholson, 20 Vet. App. 512, 
516-18 (2006) (finding that the Board has a heightened duty 
to provide adequate reasons or bases when the Veterans' 
service treatment records are missing or destroyed).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine 
whether his bilateral hearing loss is 
related to service.  The examiner should 
review the claims file and record the 
Veteran's history of noise exposure both 
during and after service.  Following an 
audiological evaluation and a review of 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that his current 
hearing loss disability is related to 
noise exposure in service.  In doing so, 
the examiner should discuss the Veteran's 
assertion that he damaged his hearing 
during a severe storm aboard the USNS 
Henry Gibbons in December 1951, as well 
as the other lay statements discussed 
above.  The examination report must 
include discussion of the rationale for 
all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA 
examination to determine whether his jaw 
disorder was incurred in service.  To 
facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.  Following a review of the 
Veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner is asked to render 
an opinion as to whether it is at least 
as likely as not (meaning 50 percent or 
greater probability) that the Veteran 
suffers from degenerative disease of the 
jaw that was caused or worsened by teeth 
which were removed while on active duty.  
The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

3.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


